DETAILED ACTION

 1. 	This Office Action is in response to continuation in part application filed on Sep. 19, 2019. The original filing includes claims 1-20. Therefore, Claims 1-20 are presented for examination. Now claims 1-20 are pending.
Examiner Note: Examiner contacted applicant’s attorney Mr. Snider registration # 47954 in order to expedite the prosecution and left a voice mail and did not receive any respond that led to this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
 3.	The drawing filed on 09/19/2019 are accepted.

Oath/Declaration
 4.	For the record, the Examiner acknowledges that the Oath/Declaration submitted on 12/20/2019 has been accepted. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 09/19/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Priority
6.	Acknowledgment is made of domestic priority data as claimed by applicant, application is a continuation in part of application 15/443,855 filed on 02/27/2017 which claims benefit of 62/300,641 filed on 02//26/2016. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Parent Patent No. 10,609,016 B2
8.	Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-19 of parent U.S. Patent No. 10,609,016 B2 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 1-20 are to be found in parent patent claims 1-19. The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific. Thus, the invention of claims 1-19 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  


Allowable Subject Matter
9. 	Claims 1-20 are allowed if they overcome the rejection under Double Patenting. Further upon filing the terminal disclaimer and its approval by the office in order to obviate the double patenting rejections rendered above and any objections in this office action.
	The detail reasons for allowance will be provided upon allowance of the application.

Examiner note:
10.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook et al. US 20170308395 discloses portable hypervisor associated with a user wherein the user might receive, via a first network access device in a second network and user is unassociated with the first network.
Andrew  Chantilly US 20140281029 discloses  automatic routing over a network, a dynamic host configuration protocol message is obtained from one of a plurality of remote dynamic host configuration protocol relay devices in communication with the intermediary dynamic host configuration protocol relay device over the network.
Lombardo et al. 2015 IEEE “An Open Framework to Enable NetFATE (Network Functions At The Edge)” discloses a PoC of the NetFATE platform, a free and open source platform that deploys network functionalities at the edge of the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437